DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
Applicant has amended Claim 1 to recite “a return pipe system for returning exhaust air to the climate system, the exhaust air from the return pipe system being in whole or in part fed to the air conditioning unit on an input side,”
Applicant argues that Fujisaki (JP 2001095632A) while disclosing a heater provided below the bottom plate to promote convection the lower part to the upper part in the shelf main body (paragraphs [0002]-[0009]), does not disclose a flow pipe system integrated into the shelving system which could guide the heated air through openings 
Examiner answers: 
Examiner maintains that Fujisaki, while having a heater below the bottom plate, also has a system with a flow pipe system for distributing supply air provided in a climate system having at least one air conditioning unit, which constitutes intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
As to the new limitation of a shelving system constructed on a cast base plate, Martin (GB 190709752) discloses that the shelving supports are on steel or metal plates (p. 5 ll. 10-11) and  it would have been obvious to have used a cast base plate to select a known material on the basis of its suitability for its intended use since it would have been advantageous to use a cast base plate for the purpose of transmitting heat (p. 5 ll. 12-14)
As to the addition of the return pipe system limitation, see below for new grounds of rejection as necessitated by the amendment of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB 190709752) in view of Fujisaki (JP 2001095632A) and further in view of Trevino-Gonzalez (US 4,772,439) of .
Regarding Claim 1, Martin discloses a device for curing objects – apparatus and method for curing bricks  (p. 1 line 7) including storing these objects (p. 5  lines 22-23), under defined temperature conditions and humidity conditions (p. 5 lines 36-38 affords means for utilizing and controlling the steam, heat, draughts and weather drying agencies, according as the conditions may dictate), having a shelving system which has 1 beams – a2 ) and arranged one above the other in a plurality of levels (Fig. 3 p. 1 lines 10-11 superimposed layers or shelves of pipes or tubes connected with a source of steam-supply) on which the objects are stored (Fig. 2 p. 2 lines 40-42 racks – J; p. 5 lines 22-23), a flow pipe system for distributing the supply air provided in a climate system is at least partially integrated into the shelving system (Figs. 2, 5 p. 3 lines 19-21 superimposed shelves or layers of steam-pipes, upon which are placed the metallic pallets supporting the green brick to be dried…), 
Additionally, Martin discloses that the shelving supports are on steel or metal plates (p. 5 ll. 10-11) and  it would have been obvious to have used a cast base plate because to select a known material, in this case, a cast metal base plate on the basis of its suitability for its intended use, since it would have been advantageous to use a cast base plate for the purpose of transmitting heat (p. 5 ll. 12-14),
however, Martin does not disclose a climate system having at least one air conditioning unit for providing supply air at an adjustable temperature and being configured to heat the supply air, nor that the flow pipe system has a plurality of supply air openings for blowing the supply air from the flow pipe system arranged in the foot region of the shelving system and that each of these openings is formed in a shelf support. 
1 ) and 
they do not supply air flowing downwards, which are instead supplied by separate vertical manifolds (Fig. 3 p.4 lines 10-11 pipes k and p connecting respectively the said horizontal manifolds K and P with the adjacent vertical manifolds L and Q) is able to flow through (Fig. 3 lines 13-15 vertical manifolds – L and Q held rigid with pipe-shelves rigidly connected by braces – r).  
Also, Martin does not disclose  a return pipe system for returning exhaust air  to the climate system. 
Fujisaki discloses a climate system for a movable rack installed in an archive (paragraph [0001]) having at least one air conditioning unit (Fig. 1 abstract; paragraph [0014] …humidity conditioning effect due to convection of air) for providing supply air at an adjustable temperature, the at least one air conditioning unit being configured to heat the supply air (Fig. 1 paragraphs [0007] [0027] heater – 66 installed at the bottom of the shelf body – 52… necessary to adjust the temperature…when such temperature control and humidity control are not performed the storage conditions of stored articles such as books are deteriorated…).
Fujisaki further discloses that a plurality of shelf supports are pipelines of the flow pipe system through which the provided supply air can flow downwards (Fig. 5 paragraph [0003] fan – 63 air cleaner – B mounted on a top plate – 57  air passage – 62 provided on one of a pair of side plates – 55, 56…), at least in sections, at the same 
which leads the supply air in close distances into a foot region of the shelving system (Fig. 5 paragraph [0004] heater – 66 for heating clean air is provided below the bottom plate – 58 in order to promote convection from a lower portion to an upper portion of the shelf body), the flow pipe system has a plurality of supply air openings for blowing the supply air from the flow pipe system (abstract paragraph [0024] opened shelf board height adjusting holes – 8 are used as cleaned air supply holes), the supply air openings are arranged in the foot region of the shelving system (Fig. 5 paragraph [0004] …through holes – 58a of the bottom plate – 58)  and each of the supply air openings is formed in a shelf support (Fig. 5 paragraph [0004] clean air ejected from the lower part of the shelf body – 52 rises upward …through the through holes – 61a and 58a of the shelf plate – 61 of each stage…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Martin to incorporate the disclosure of Fujisaki whereby a device for curing objects made of concrete under defined temperature and humidity conditions comprising a shelving system with a plurality of shelf supports and bearing elements for supporting shelves supported on the shelf supports in a plurality of levels for storing objects, as disclosed by Martin, 
to also consider using a climate system having at least one air conditioning unit for providing supply air at an adjustable temperature being configured to heat the supply 
One with ordinary skill in the art would be motivated to do so because with an air conditioning unit providing supply air at an adjustable temperature, a predetermined effect can be obtained (paragraph [0005]) and with the disclosed flow pipe system with a plurality of supply air openings arranged in a foot region and formed in a shelf support, one can efficiently and uniformly distribute air from different portions of the system with a simple structure and a minimum of energy (paragraph [0010]).

However, neither Martin nor Fujisaki disclose a return pipe system for returning exhaust air to the climate system.
Trevino-Gonzalez discloses a fast-cure process of manufacturing concrete products of critical shapes and strength requirements with a climate system  (abstract …control of temperature, humidity and atmospheric CO2…) and, moreover, discloses a return pipe system for returning exhaust air to the climate system (Fig. 1. Col. 4 ll. 4-5; 50-53) , the exhaust air from the return pipe system being in whole or in part fed to the air conditioning unit on an input side (Col. 4 ll. 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martin and Fujisaki to incorporate the teaching of Trevino-Gonzalez whereby a device for curing objects made of concrete with a climate system, as disclosed by the combination of 

Regarding Claim 2, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations Claim 1, and Fujisaki further discloses whereby at least the shelf supports, which are pipelines of the flow pipe system through which the provided supply air can flow downwards, at least in sections, at the same time (Fig. 5 paragraph [0003] air cleaner – B mounted on a top plate – 57  air passage – 62 provided on one of a pair of side plates – 55, 56…), at least in sections, at the same time (Fig. 5 paragraphs [0003] [0009] air passage – 62 provided on one of a pair of side plates – 55 and 56 of the shelf body…shelf plat e- 58, air passage – 62 in the side plate – 56), while Martin discloses a C- profile having an open side, wherein said open side at least in the sections in which the respective shelf support (vertical manifolds – L and Q held rigid with pipe-shelves rigidly connected by braces – r) at the same time is a pipeline of the flow pipe system (the pipes k and p connecting respectively the said horizontal manifolds K and P with the adjacent vertical Io manifolds L and Q), is closed, by means of a cover element, in particular by means of a sheet metal profile (p. 3 lines 17-19 shelves or layers of steam pipes, upon which are placed the metallic pallets supporting the green bricks to be dried).

Regarding Claim 3, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations Claim 1, and Fujisaki further discloses whereby the flow pipe 

Regarding Claim 4, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations Claim 1, and Martin further discloses wherein the supply air openings each have an adjustable opening width (Fig. 3 p. 3 lines 39-41 pipes – N gate-valves – n).

Regarding Claim 5, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1, and Martin further discloses wherein a return pipe system for returning exhaust air in the climate system is at least partially integrated into 1 for controlling the exhaust from each individual pipe-shelf).

Regarding Claim 6, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 5, and Martin further discloses wherein at least the carrier elements, which at the same time are pipelines of the return pipe system that the exhaust air can flow through (Figs. 3,4 p. 4 lines 6-7 horizontal exhaust manifolds – P supporting frames – j), each have a C-profile having an open side, wherein said open side at least in the sections in which the respective carrier element at the same time is a pipeline of the return pipe system is closed by means of a cover element, in particular by means of a sheet metal profile (See Figs. 3 and 5 for C-profile; p. 5 line 12 metal pallets resting on the steam-pipe shelves) .

Regarding Claim 7, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 5, and Martin further discloses wherein the return pipe system has a plurality of exhaust air openings for sucking in the exhaust air into the return pipe system arranged in the head region of the shelving system (Figs. 5, 6 p. p.4 lines 5-7 the horizontal supply manifolds – K at the head-ends of the pipe-shelves and 

Regarding Claim 8, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 7, and Martin further discloses wherein each exhaust air opening is assigned in each case to a shelf support (Fig.3, 5 p. 4 lines 7-8  supporting frames – j), which is not at the same time a pipeline of the flow pipe system, and in that the shelf supports, which at the same time are pipelines of the flow pipe system (Fig. 3, 5 p. 4 lines 10-11) are arranged, at least in regions, like a checkerboard alternating with the pipelines, to which an exhaust air opening is assigned (Fig. 4. P. 4 lines 9-11 connecting respectively the said horizontal manifolds K and P with the adjacent vertical manifolds L and Q).

Regarding Claim 9, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1, and Martin further discloses wherein each support or shelf support arranged at an edge of the shelving system is a pipeline of the flow pipe system (Figs. 3, 5 p 3 lines 46-49 each series of which is connected by pipes – 17 with a vertical manifold – Q having a closed top and having its bottom in communication with an outlet pipe – q for discharging the water of condensation from the steam-pipes).

Regarding Claim 10, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1, and Fujisaki further discloses wherein at least one air conditioning unit provides the supply air with an adjustable humidity (paragraphs 

Regarding Claim 11, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 10 and Fujisaki further discloses wherein the climate system has a controller which controls the at least one air conditioning unit in such a way to keep the temperature and humidity in a region of the shelving system in a predetermined range by means of the temperature and humidity of the supply air (paragraphs [0007] [0027] …necessary to adjust the temperature in the shelf…so that it is necessary to adjust the humidly …temperature control and humidity control; Fig. 1 humidity sensor – 17 inferring that there is a controller).

Regarding Claim 13, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1, and Martin further discloses wherein the objects to be stored in the shelving system are made of bricks (p. line 7), however, it does not mention concrete, wherein the objects to be stored in the shelving system are made of concrete or have concrete.
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238.

Regarding Claim 14, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1 and Martin further discloses that the shelving system has a steel substructure (p.5 line 10), which is cast in a base plate wherein the shelf supports are supported on the steel substructure (Figs. 2, 5 p. 3 lines 20-22 in metal –frames – j the side-standards – j1 of which are shown erected upon foundation blocks sunk or buried in the ground), Martin further discloses running rails are fastened on the same steel substructure wherein carriages for transporting the shelves to be supported on the bearing elements (p. 4 lines 5-8 pipe-shelves move freely in their supporting frames – j)  having the objects to be stored in the shelving system can move on the running rails (Figs. 4, 5 p. 4 lines 6-7 the pipe-shelves and the horizontal exhaust manifolds – P at the rear ends at rigidly connected to and carried by the respective pipe-shelves).

Regarding Claim 15, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1 and Martin further discloses that the bearing elements are screwed to the shelf supports with thread-forming screws (p.4 lines 8-9).

2.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin (GB 190709752), Fujisaki (JP 2001095632A) and Trevino-Gonzalez (US 4,772,439) as applied to Claim 1 and further in view of Cheng (CN 204229630U).
Regarding Claim 12, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 1, and while Martin discloses in its device, methods 
Cheng teaches concrete curing monitoring system and that the climate system has at least one air conditioning unit (Fig. 3 paragraph [0029] air conditioning unit) for providing the supply air with an adjustable temperature and with an adjustable humidity (paragraph [0026]).
Cheng discloses that a climate system (air conditioning) is set for maintaining the temperature and humidity within standard ranges (20±2)℃, and the relative humidity is above 95%RH (paragraph [0004]) within the region of the shelving system ([0025] concrete curing room on site). When the conditions fall outside these ranges, a computer sends signals to the air conditioner controller and solenoid valve controller to adjust the air conditioner (paragraph [0028]). 
However, while Cheng does not state explicitly that the device maintains the temperature in a range between 20°C and 400C and for maintaining a humidity in a region of the shelving system of more than 40%, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP 2131.03.

3.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin (GB 190709752) and Fujisaki (JP 2001095632A) and Trevino-Gonzalez (US 4,772,439) as applied to Claim 15 and further in view of in view of D'Anka (US 2,995,257).
Regarding Claim 16, the combination of Martin, Fujisaki and Trevino-Gonzalez disclose all the limitations of Claim 15 and Martin discloses bearing elements for supporting the pipe-shelves that is screwed to the shelf supports with thread-forming screws but does not disclose any further information regarding the structure of the bearing elements (p.4 lines 8-9). 
 	D’Anka discloses a tray support system for supporting and carrying trays and other items on racks uses bearing elements (6: 20 vertical line of bearing) each consisting of a multi-angled sheet metal having an upper contact surface (Fig.2 3:44-46 rail – 20 formed of transversely angled length or “modified z” slot – 28)  through which the bearing element (Figs. 1, 2 3: 44-46 rail – 20) are attached by slots to the shelf supports (Figs. 1, 2 receiving slots – 21), which has a lower contact surface (Fig.2 3: 69 slot – 29) through which the bearing element is attached to the shelf supports (Fig.1 3:9-10 upright members – 12), which has a flat bearing surface (Fig. 1 3: 3-5 two horizontally aligned parallel supports – 20) for a shelf between the upper contact surface (receiving slot – 28) and the lower contact surface (receiving slot – 29), has an oblique support surface  which connects the bearing surface  to the lower contact surface, and has an oblique connection surface which connects the bearing surface (25) to the upper contact surface (Fig.2 3: 50-53 angle which is substantially the same as the angle at which receiving slots – 21 are inclined to vertical uprights – 12) and which has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Martin, Fujisaki and Trevino-Gonzalez to incorporate the teaching of D’Anka whereby the concrete curing system of Martin using a shelving system with a plurality of shelf support and bearing elements, 
would have bearing elements screwed to the shelf supports and moreover, these bearing elements would comprise an oblique support surface with upper and lower contact surfaces with a chamber above the upper contact surface, ostensibly to maintain space of a shelf suspended in the respective bearing element from the shelf support, as disclosed by D’Anka. 
One with ordinary skill in the art would consider using an oblique angle bearing element with a chamber because the side walls of slots are parallel and spaced apart a sufficient distance to effect a snug fit with angles of the supports (5:39-41) or so that the rails are removably and snugly held in the slots (6: 14-15).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712